Citation Nr: 1341221	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-06 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to June 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record shows the Veteran has been granted temporary total ratings for both knee disabilities during the pendency of this appeal based upon surgical or other treatment.  38 C.F.R. § 4.30 (2013).  A temporary total rating was in effect for the right knee effective October 8, 2009, with a 10 percent rating then assigned from January 1, 2010.  A temporary total rating was in effect for the left knee effective July 22, 2010, with a 10 percent rating then assigned from September 1, 2010.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is of record.  

In a September 2012 decision, the Board denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a joint motion for remand, in an August 2013 order, the Court remanded that Board decision for readjudication in accordance with the joint motion.  The joint motion indicated a need for further consideration of whether higher or separate ratings were warranted under Diagnostic Codes 5257, 5258, and 5259.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right knee disability has been manifested by full extension and flexion limited to at most 110 degrees.

2.  The Veteran's left knee disability has been manifested by full extension and flexion limited to at most 95 degrees.

3.  The Veteran's right knee disability has not been manifested by recurrent subluxation or lateral instability.

4.  From May 13, 2009, to July 21, 2010, the Veteran's left knee disability was manifested by slight lateral instability.

5.  The Veteran's right knee disability has not been manifested by dislocated semilunar cartilage.

6.  The Veteran's left knee disability has not been manifested by dislocated semilunar cartilage.

7.  From January 1, 2010, the Veteran's right knee disability has been manifested by the symptomatic removal of semilunar cartilage.  

8.  The Veteran's left knee disability has not been manifested by the symptomatic removal of semilunar cartilage.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right knee disability based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5260, 5261 (2013). 

2.  The criteria for a rating in excess of 10 percent for a left knee disability based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5260, 5261 (2013).


3.  The criteria for a separate compensable rating for recurrent subluxation or lateral instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, from May 13, 2009, to July 21, 2010, but not before or after, the criteria for a separate 10 percent rating, but not higher, for lateral instability of the left knee had been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257 (2013).

5.  The criteria for a separate compensable rating for dislocated semilunar cartilage of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5258 (2013).

6.  The criteria for a separate compensable rating for dislocated semilunar cartilage of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5258 (2013).

7.  Resolving reasonable doubt in the Veteran's favor, from January 1, 2010, but not before, the criteria for a separate 10 percent rating, but not higher, for the symptomatic removal of semilunar cartilage of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5259 (2013).

8.  The criteria for a separate compensable rating for the symptomatic removal of semilunar cartilage of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5259 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was notified in a December 2007 letter of the criteria for establishing an increased rating, the evidence required, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  That letter addressed all notice elements and predated the initial adjudication by the RO in June 2008.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination, including records from the Social Security Administration  (SSA).  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with examinations in January 2008, October 2010, and November 2011 to determine the nature and severity of his disabilities.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision on the claims.  The VA examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to rate the disabilities under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  The Board has been directed to consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling.  Consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In November 2007, the Veteran filed a claim for increased ratings for his right and left knee disabilities, diagnosed as chondromalacia patella.

The Veteran's knee disabilities have each been assigned a 10 percent rating under Diagnostic Code 5014 for osteomalacia, which provides that the disability is to be rated on limitation of motion of affected parts, as degenerative arthritis.  

Under Diagnostic Code 5260, a 0 percent rating requires limitation of flexion to 60 degrees, a 10 percent rating requires limitation of flexion to 45 degrees, a 20 percent rating requires limitation of flexion to 30 degrees, and a maximum 30 percent rating requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a (2013).  

Under Diagnostic Code 5261, a 0 percent rating requires limitation of extension to 5 degrees, a 10 percent rating requires limitation of extension to 10 degrees, a 20 percent rating requires limitation of extension to 15 degrees, a 30 percent rating requires limitation of extension to 20 degrees, a 40 percent rating requires limitation of extension to 30 degrees, and a maximum 50 percent rating requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a (2013).  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  Plate II, 38 C.F.R. § 4.71 (2013). 

Separate ratings may be assigned for arthritis or limitation of motion, and instability of the knee or cartilage impairment.  However, a separate rating must be based on additional compensable disability.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56704 (1998).  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Where a veteran has both compensable limitation of flexion and compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004). 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a maximum 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2013).  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a (2013).  

Diagnostic Code 5259 provides for a 10 percent rating for the removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2013).  

After review, the Board finds that the Veteran's knee disabilities do not warrant higher ratings based on limitation of motion.  

A January 2008 VA examination showed range of motion from 0 to 120 degrees in both knees.  Repetitive testing showed improved range, with 0 to 130 degrees in the left knee and 0 to 126 degrees in the right knee.  There was pain at the extremes of flexion, but there was no apparent weakness, fatigability, or loss of coordination during or following three repetitions. 

An October 2010 VA examination showed right knee range of motion from 0 to 125 degrees and left knee range of motion from 0 to 130 degrees.  There was no change after repetitive testing.

A November 2011 VA examination showed right knee range of motion from 0 to 110 degrees and left knee range of motion from 0 to 95 degrees with pain at the extremes of flexion.  There was no objective evidence of pain with extension.  There was no additional limitation of motion after repetitive testing.  

Considering the above findings, the Board finds that the Veteran's right knee disability has been manifested by full extension and flexion limited to at most 110 degrees and the left knee disability has been manifested by full extension and flexion limited to at most 95 degrees.  Even considering functional loss due to pain and other factors, those findings do not support a compensable rating under Diagnostic Code 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, a rating in excess of 10 percent is not warranted for either knee disability based on limitation of motion.  Moreover, separate compensable ratings are not warranted under Diagnostic Codes 5260 and 5261 because neither limitation warrants a compensable rating.  

The Board will now address whether the Veteran's knee disabilities warrant separate ratings based on recurrent subluxation or lateral instability.  

VA examinations in January 2008, October 2010, and November 2011 found no instability of either knee, and the November 2011 examiner indicated that there was no evidence or history of recurrent subluxation or dislocation.  

VA medical records show complaints of right knee pain but not of instability or subluxation.  On October 8, 2009, the Veteran underwent surgery which found medial and lateral meniscus tears, and meniscectomies were performed.  In March 2010, he complained of right knee pain on walking and using a cane for the pain, and a consult for a brace was placed.  He was issued a brace the next month.  

VA medical records show complaints of left knee pain but not of instability or subluxation.  A May 13, 2009, MRI indicated medial and lateral meniscus tears.  On June 14, 2010, McMurray test was positive and Lachman test was a 1+.  On July 22, 2010, he underwent surgery which found no meniscus tear but a large osteochondral lesion in the patellofemoral joint, and a chondroplasty was performed.  In June 2011, he was issued a brace.

During the January 2011 hearing, when the Veteran asked whether he had instability or giving way.  He replied that his knees sometimes buckled and locked, especially when going up and down stairs.  He was issued a brace for right knee instability, and he was looking into getting a brace for left knee instability.

Considering the above findings, while the record shows that the Veteran had medial and lateral meniscus tears of the right knee, which were surgically repaired, the record does not show any instability or subluxation due to those tears or any other cause.  Despite his testimony that he has instability, instability has not been found on examination.  While a knee brace was issued, it was issued for complaints of pain, not instability or subluxation.  Thus, without any objective evidence of instability on clinical examination, the Board finds that a separate compensable rating under Diagnostic Code 5257 is not warranted for the right knee.

As for the left knee, the record shows that there was instability in June 2010, as indicated by the positive McMurray test and a 1+ result on the Lachman test.  Thus, a separate rating under Diagnostic Code 5257 is warranted.  The Board observes that Lachman test results range from 1+ to 3+.  Thus, the Veteran's 1+ indicates mild instability, which warrants a 10 percent rating.  While there are no clinical findings of instability prior to June 2010, the May 2009 MRI indicated instability due to meniscus tears.  While meniscus tears were not seen during the July 2010 surgery, another cause of the instability, a large osteochondral lesion, was seen and corrected, with no further findings of instability.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating is warranted for lateral instability from the date of the MRI to the date prior to the surgery.  Thus, a 10 percent rating is warranted from May 13, 2009, to July 21, 2010, for mild recurrent lateral instability.  Despite the Veteran's testimony that he has ongoing instability, instability has not been shown on objective examination after the surgery.  While a knee brace was issued, the evidence is against a finding that it was issued for instability, and there remains no objective clinical evidence of instability.  

Lastly, the Board will address whether the Veteran's knee disabilities warrant separate ratings based on dislocation or removal of semilunar cartilage.  

The Veteran complained of frequent bilateral knee effusion and patellar pseudo-locking symptoms during the January 2008 examination, but examination found no effusion and, although the Veteran walked slowly and deliberately, his gait was not antalgic.  X-rays of the knees were normal.  He complained of locking during the October 2010 examination, but walked with a normal gait and there was no swelling.  The examiner noted that x-rays showed patellofemoral degenerative disease with spurring and calcification in the left patellar tendon.  During the November 2011 examination, he reported frequent episodes of joint locking and pain but no effusion.  The examiner noted that the Veteran had a meniscectomy in both knees and had residual pain, locking, and some swelling.  The examiner also noted that there was no x-ray evidence of patellar subluxation.

VA medical records show that the Veteran underwent surgery for the right knee in October 2009, was found to have medial and lateral meniscus tears, and meniscectomies were performed.  They also show that he underwent surgery for the left knee for a medial meniscus tear in July 2010, but surgery found no meniscus tear but a large osteochondral lesion for which chondroplasty was performed.  Also, April 2008 x-rays were normal except for chronic fragmentation on the anterior tibial tubercle, which the record shows is compatible with the Veteran's history of Osgood-Schlatter's disease.  X-rays since then have only shown degenerative changes.

Considering the above findings, the Board finds that the record does not show that any semilunar cartilage or meniscus in the right knee has been dislocated, either on examination or x-rays.  Although the November 2011 examiner noted frequent episodes of locking, pain, and some swelling, without objective evidence of any dislocation of a meniscus, a separate rating under Diagnostic Code 5258 is not warranted.  However, meniscectomies were performed on October 8, 2009, after which a temporary total rating was assigned through December 31, 2009.  To the extent the Veteran has any symptoms attributable to the removal of the medial and lateral meniscus, not contemplated by Diagnostic Code 5014, and resolving reasonable doubt in his favor, a separate 10 percent rating under Diagnostic Code 5259 is warranted for the symptomatic removal of semilunar cartilage of the right knee from January 1, 2010.

As for the left knee, the record does not show that a meniscus has been dislocated, either on examination or x-rays.  Thus, despite the November 2011 examiner's statement, without objective evidence of any dislocation of the meniscus, a separate rating under Diagnostic Code 5258 is not warranted.  The record also does not show that any part of a meniscus in the left knee has been removed.  While a meniscus tear was diagnosed, surgery found no meniscus tear and a meniscectomy was not performed.  The Board notes the November 2011 examiner's statement that the Veteran underwent a meniscectomy in both knees.  However, the examiner appears to be mistaken as the record does not support that statement.  Thus, the Board finds that a separate rating under Diagnostic Code 5259 is not warranted for the left knee.

In conclusion, the Board has resolved reasonable doubt in favor of the Veteran in granting a separate 10 percent rating for lateral instability of the left knee from May 13, 2009, to July 21, 2010, and a separate 10 percent rating for the symptomatic removal of semilunar cartilage of the right knee as of January 1, 2010.  However,  as the preponderance of the evidence is against any higher ratings or separate compensable ratings during any other time, and against higher ratings based on limitation of motion, the claims for any additional increased ratings or separate ratings are denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that neither of the Veteran's service-connected knee disabilities warrants consideration of an extraschedular rating.  The primary symptomatology of the disabilities appears to be that of pain and resulting functional impairment to include limitation of motion, which is contemplated by the current schedular criteria.  No unusual or exceptional disability picture appears to otherwise be demonstrated by the record.  Further, while he had surgery on both knees during the pendency of this case, he does not appear to have experienced frequent periods of hospitalization due to his knees.  Moreover, to the extent his service-connected knee disabilities cause occupational impairment, that impairment has been adequately compensated by the current schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2013).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).  Consequently, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2013).

Lastly, the Board notes that a claim of entitlement to a total disability rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It does not appear that the Veteran has explicitly raised a claim of entitlement to a TDIU due to his service-connected knee disabilities, nor is any such claim otherwise raised by the record.  Although he was awarded SSA disability benefits, the record shows that was primarily due to the impairment caused by nonservice-connected cervical spine and psychiatric disabilities.  Further, the Board has found that the current schedular ratings adequately rate the level of occupational impairment attributable to the Veteran's service-connected knee disabilities.  Therefore, no further discussion of entitlement to a TDIU is warranted based on the facts of this case.



ORDER

A rating in excess of 10 percent for a right knee disability based on limitation of motion is denied.

A rating in excess of 10 percent for a left knee disability based on limitation of motion is denied.

A separate 10 percent rating for lateral instability of the left knee from May 13, 2009 to July 21, 2010, is granted, subject to the provisions governing the award of monetary benefits.

A separate 10 percent rating for the symptomatic removal of semilunar cartilage of the right knee, as of January 1, 2010, is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


